                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


MEMPHIS CENTER FOR REPRODUCTIVE
HEALTH, et al.,

                Plaintiffs,
                                                                CASE NO. 3:20-cv-00501
                v.
                                                                JUDGE CAMPBELL
HERBERT H. SLATERY III, at al.,                                 MAGISTRATE JUDGE FRENSLEY

                Defendants.


                      PARTIES’ JOINT NOTIFICATION REGARDING
                        PRELIMINARY INJUNCTION HEARING

        On July 14, 2020, this Court scheduled a hearing on Plaintiffs’ Motion for Preliminary

Injunction for July 24, 2020, at 10:00 am and directed the parties to notify the Court on or before

July 20, 2020 if the parties chose to submit the Motion to the Court for decision based on the

filings alone. . Dkt. # 37.

        The parties have conferred and have jointly agreed to submit the Motion to the Court

based on the filings alone without a hearing.

        Dated: July 17, 2020

                                                Respectfully submitted,
                                                /s/ Thomas H. Castelli
                                                Thomas H. Castelli (No. 24849)
                                                American Civil Liberties Union
                                                Foundation of Tennessee
                                                P.O. Box 12160
                                                Nashville, TN 37212
                                                Tel: (615) 320-7142
                                                tcastelli@aclu-tn.org

                                                Attorney for Plaintiffs



    Case 3:20-cv-00501 Document 39 Filed 07/17/20 Page 1 of 3 PageID #: 723
                                Jessica Sklarsky*
                                Rabia Muqaddam*
                                Francesca Cocuzza*
                                Center for Reproductive Rights
                                199 Water Street, 22nd Floor
                                New York, NY 10038
                                Tel: (917) 637-3600
                                Fax: (917) 637-3666
                                Jsklarsky@reprorights.org
                                rmuqaddam@reprorights.org
                                fcocuzza@reprorights.org

                                Attorneys for Memphis Center for Reproductive
                                Health d/b/a Choices and Dr. Nikki Zite

                                Susan Lambiase*
                                Planned Parenthood Federation of America
                                123 William St., 9th Floor
                                New York, NY 10038
                                Tel: (212) 261-4749
                                Fax: (212) 247-6811
                                susan.lambiase@ppfa.org

                                Attorney for Planned Parenthood of Tennessee and
                                North Mississippi and Dr. Kimberly Looney

                                Anjali Dalal*
                                Andrew Beck*
                                American Civil Liberties Union Foundation
                                125 Broad Street, 18th Floor
                                New York, NY 10004
                                Tel: (212) 549-2633
                                abeck@aclu.org
                                adalal@aclu.org


                                Attorneys for Knoxville Center for Reproductive
                                Health and Femhealth USA, Inc., d/b/a carafem

                                *Admitted pro hac vice.




                                 2
Case 3:20-cv-00501 Document 39 Filed 07/17/20 Page 2 of 3 PageID #: 724
                               CERTIFICATE OF SERVICE

       I hereby certify that on July 17, 2020 a true and correct copy of the foregoing Motion was

served on the Tennessee Attorney General’s Office, counsel for all Defendants, via the Court’s

ECF/CM system.

       Alexander S. Rieger
       Assistant Attorney General
       Public Interest Division
       Office of the Attorney General and Reporter
       P.O. Box 20207
       Nashville, Tennessee 37202-0207
       Alex.rieger@ag.tn.gov

       Charlotte Davis
       Assistant Attorney General
       Office of the Attorney General and Reporter
       P.O. Box 20207
       Nashville, TN 37202
       Charlotte.davis@ag.tn.gov


                                                           /s/ Thomas H. Castelli
                                                           Thomas H. Castelli




                                     3
    Case 3:20-cv-00501 Document 39 Filed 07/17/20 Page 3 of 3 PageID #: 725
